 



Exhibit 10.8
ISDA®
International Swaps and Derivatives Association, Inc.
CREDIT SUPPORT ANNEX
to the Schedule to the
ISDA MASTER AGREEMENT
dated as of February 13, 2007
between
HSBC Bank USA, National Association (“Party A”)
and
Volkswagen Auto Loan Enhanced Trust 2007-1 (“Party B”)
This Annex supplements, forms part of, and is subject to, the ISDA Master
Agreement referred to above (this “Agreement”), is part of its Schedule and is a
Credit Support Document under this Agreement with respect to Party A.
Accordingly, the parties agree as follows:
Paragraphs 1 - 12. Incorporation
Paragraphs 1 through 12 inclusive of the ISDA Credit Support Annex (Bilateral
Form) (ISDA Agreements Subject to New York Law Only) published in 1994 by the
International Swaps and Derivatives Association, Inc. are incorporated herein by
reference and made a part hereof:
Paragraph 13. Elections and Variables

(a)   Security Interest for “Obligations”. The term “Obligations” as used in
this Annex includes no additional obligations of Secured Party and, for purposes
of the definition of Obligations in Paragraph 12, includes no additional
obligations of Pledgor.   (b)   Credit Support Obligations.

  (i)   “Delivery Amount” will have the meanings specified in Paragraph 3(a)
except that the words “upon a demand made by the Secured Party on or promptly
following a Valuation Date” shall be deleted and replaced by the words “on each
Valuation Date”.     (ii)   “Credit Support Amount” (x) means the Credit Support
Amount required under Paragraph 13(n) (in the case of a Party A Rating Downgrade
or Level Two S&P

1



--------------------------------------------------------------------------------



 



      Party A Downgrade relating to an action taken by S&P); (y) has the meaning
specified under the relevant definition of Ratings Criteria (in the case of
Moody’s First Trigger Event or Moody’s Second Trigger Event); or (z) means Party
B’s Exposure under the Agreement to which this Annex relates (in the case of a
Party A Rating Downgrade relating to an action taken by Fitch), in each case as
calculated on a daily basis by the Valuation Agent. The Credit Support Amount
shall be calculated by reference to the provisions set forth in this Annex which
would result in Party A transferring the greatest amount of Eligible Credit
Support to Party B or, if applicable, which would result in Party B returning
the least amount of Posted Credit Support. In circumstances where more than one
of the Ratings Criteria or Party A Rating Downgrade apply, the Credit Support
Amount shall be calculated by reference to the Ratings Criteria or Party A
Rating Downgrade or Level Two S&P Party A Downgrade which would result in Party
A transferring the greatest amount of Eligible Credit Support or, if applicable,
which would result in Party B returning the least amount of Posted Credit
Support.     (iii)   Eligible Collateral. The following items will qualify as
“Eligible Collateral”:

                                                              Moody’s Second    
        Valuation   Moody’s First   Ratings             Percentage:*   Ratings
Trigger   Trigger**   S&P & Fitch** (A)  
Cash: US Dollars
            100 %     100 %     100 %    
 
                                (B)  
U.S. Treasury Securities:
            100 %     100 %     98.9 %    
negotiable debt obligations issued by the U.S. Treasury Department
                               

2



--------------------------------------------------------------------------------



 



                                                              Moody’s Second    
        Valuation   Moody’s First   Ratings             Percentage:*   Ratings
Trigger   Trigger**   S&P & Fitch**    
(“Treasuries”) having a remaining maturity of up to and not more than 1 year.
                                   
 
                                (C)  
Treasuries having a
            100 %   99% (1-2yr)   98.0% (1-2yr)    
remaining maturity
                  98% (2-3yr)   97.4% (2-3yr)    
of greater than 1
                  97% (3-5yr)   95.5% (3-5yr)    
year but not more
                  96% (5-7yr)   93.7% (5-7yr)    
than 10 years.
                  94% (7-10yr)   92.5% (7-10yr)    
 
                                (D)  
Treasuries having a
            100 %   90% (10-20yr)   91.1% (10-20yr)    
remaining maturity
                  88% (>20yr)   88.6% (>20yr)    
of greater than 10 years.
                                   
 
                                (E)  
Agency Securities:
            100 %     99 %     98.5 %    
Debenture obligations of the Federal National Mortgage Association (FNMA),
Federal Home Loan Mortgage Corporation (FHLMC) (collectively, “Agency
                               

3



--------------------------------------------------------------------------------



 



                                                              Moody’s Second    
        Valuation   Moody’s First   Ratings             Percentage:*   Ratings
Trigger   Trigger**   S&P & Fitch**    
Securities”) having a remaining maturity of not more than 1 year.
                                   
 
                                (F)  
Agency Securities
            100 %   99% (1-2yr)   97.7% (1-2yr)    
having a remaining
                  98% (2-3yr)   97.3% (2-3yr)    
maturity of greater
                  96% (3-5yr)   94.5% (3-5yr)    
than 1 year but not more than 5 years.
                                   
 
                                (G)  
Agency Securities
            100 %   93% (5-10yr)   93.1% (5-7yr)    
having a remaining
                          90.7% (7-10yr)    
maturity of greater than 5 years but not more than 10 years.
                                   
 
                                (H)  
Agency Securities
            100 %     89 %     87.7 %    
having a remaining maturity of greater than 10 years but
                               

4



--------------------------------------------------------------------------------



 



                                                              Moody’s Second    
        Valuation   Moody’s First   Ratings             Percentage:*   Ratings
Trigger   Trigger**   S&P & Fitch**    
not more than 20 years.
                                   
 
                                (I)  
Agency Securities
            100 %     87 %     84.4 %    
having a remaining maturity of greater than 20 years but not more than 30 years.
                                   
 
                                (J)  
FHLMC Certificates.
          % to be   % to be determined     91.5 %    
Mortgage
          determined                    
participation certificates issued by FHLMC evidencing undivided interests or
participations in pools of first lien conventional or FHA/VA residential
mortgages or deeds of trust, guaranteed by FHLMC, and having a remaining
maturity of not more than 30 years.
                               

5



--------------------------------------------------------------------------------



 



                                                              Moody’s Second    
        Valuation   Moody’s First   Ratings             Percentage:*   Ratings
Trigger   Trigger**   S&P & Fitch** (K)  
FNMA Certificates.
          % to be   % to be     91.5 %    
Mortgage-backed
          determined     determined              
pass-through certificates issued by FNMA evidencing undivided interests in pools
of first lien mortgages or deeds of trust on residential properties, guaranteed
by FNMA, having a remaining maturity of not more than 30 years.
                                   
 
                                (L)  
GNMA Certificates.
          % to be   % to be     91.5 %    
Mortgage-backed pass-through certificates issued by private entities, evidencing
undivided interests in pools of first lien mortgages or deeds of trust on
            determined       determined          

6



--------------------------------------------------------------------------------



 



                                                              Moody’s Second    
        Valuation   Moody’s First   Ratings             Percentage:*   Ratings
Trigger   Trigger**   S&P & Fitch**    
single family residences, guaranteed by the Government National Mortgage
Association (GNMA) with the full faith and credit of the United States, and
having a remaining maturity of not more than 30 years.
                                   
 
                                (M)  
Commercial Paper.
          % to be   % to be     99.0 %    
Commercial
          determined     determined              
Paper with a rating of at least P-1 by Moody’s, at least F-1 by Fitch and at
least A-1+ by S&P and having a remaining maturity of not more than 30 days.
                                   
 
                                (N)  
Other. Other
          % to be   % to be   % to be    
items of Credit Support approved in writing by each applicable rating agency
with such valuation
            determined       determined       determined  

7



--------------------------------------------------------------------------------



 



                                                              Moody’s Second    
        Valuation   Moody’s First   Ratings             Percentage:*   Ratings
Trigger   Trigger**   S&P & Fitch**    
percentages as determined by each applicable rating agency.
                               

 

*   The Valuation Percentage shall equal the percentage specified under such
Rating Agency’s name above. If Party A is rated by more than one Rating Agency
specified above, the Valuation Percentage shall equal the lowest of the
applicable percentages specified above.   **   A parenthetical in the form of
(a-b yr) means a security having a remaining maturity greater than or equal to a
years and less than b years.

  (iv)   There shall be no “Other Eligible Support” for Party A for purposes of
this Annex.     (v)   Thresholds.

  (A)   “Independent Amount” means with respect to Party A: Not Applicable.    
    “Independent Amount” means with respect to Party B: Not Applicable.     (B)
  “Threshold” means with respect to Party A: Infinity; provided that for so long
as Party A is not above the Moody’s First Trigger Required Ratings and either
(i) Party A had been below the Moody’s First Trigger Required Ratings since this
Annex was executed or (ii) at least 30 Local Business Days have elapsed since
the last time Party A had been below the Moody’s First Trigger Required Ratings,
the Threshold with respect to Party A shall be zero; further, provided, if a
Moody’s Second Rating Trigger Requirement has occurred and is continuing
pursuant to the Agreement, the Threshold shall be zero in the event Party A
fails to assign all of its rights and obligations under the Agreement on or
before the 20th day after the date of a Moody’s Second Rating Trigger
Requirement (as described in Part 1(g) of the Schedule) continues to

8



--------------------------------------------------------------------------------



 



      exist. Party A will post Eligible Collateral on or prior to the 20th day
following a Moody’s Second Rating Trigger Requirement.         “Threshold” means
with respect to Party B: Not Applicable.     (C)   “Minimum Transfer Amount”
means with respect to Party A: (i) $100,000 when the Notional Amount is greater
than $50 million, or (ii) otherwise, $50,000.         “Minimum Transfer Amount”
means with respect to Party B: (i) $100,000 when the Notional Amount is greater
than $50 million, or (ii) otherwise, $50,000.     (D)   Rounding. The Delivery
Amount will be rounded up and the Return Amount will be rounded down to the
nearest integral multiple of $10,000.00, respectively.

(c)   Valuation and Timing.

  (i)   “Valuation Agent” means Party A; provided, however, that if an Event of
Default shall have occurred with respect to which Party A is the Defaulting
Party, Party B shall have the right to designate as Valuation Agent an
independent party, reasonably acceptable to Party A, the cost for which shall be
borne by Party A. All calculations by the Valuation Agent must be made in
accordance with standard market practice, including, in the event of a dispute
as to the Value of any Eligible Credit Support or Posted Credit Support, by
making reference to quotations received by the Valuaton Agent from one or more
pricing sources.     (ii)   “Valuation Date” means: each Local Business Day on
which the Credit Support Amount would be greater than zero.     (iii)  
“Valuation Time” means:

  o   the close of business in the city of the Valuation Agent on the Valuation
Date or date of calculation, as applicable;     þ   the close of business on the
Local Business Day before the Valuation Date or date of calculation, as
applicable;

9



--------------------------------------------------------------------------------



 



provided that the calculations of Value and Exposure will be made as of
approximately the same time on the same date.
(iv) “Notification Time” means 1:00 p.m., New York time, on a Local Business
Day.
(v) Notwithstanding the definition of Valuation Agent and Valuation Date, at any
time while the long-term unsecured debt or counterparty rating of Party A’s
Credit Support Provider is not above “BBB”, the calculations of Exposure and the
Value of any Eligible Credit Support or Posted Credit Support must be verified
by an external mark monthly. The external mark must be obtained by an
independent third party, and cannot be verified by the same entity more than
four times in any 12-month period. In addition, the external mark-to-market
valuations should reflect the higher of two bids from counterparties that would
be eligible and willing to provide the swap in the absence of the current
provider. The Value of any Eligible Credit Support or Posted Credit Support and
Exposure should be based on the greater of the calculations of the Valuation
Agent and the external marks, and any deficiencies in Value and Exposure must be
cured within three days.
(vi) Notice to S&P. At any time at which Party A (or, to the extent applicable,
its Credit Support Provider) does not have a long-term unsubordinated and
unsecured debt rating of at least “BBB+” from S&P, the Valuation Agent shall
provide to S&P not later than the Notification Time on the Local Business Day
following each Valuation Date its calculations of the Secured Party’s Exposure
and the S&P Value of any Eligible Credit Support or Posted Credit Support for
that Valuation Date. The Valuation Agent shall also provide to S&P any external
marks received pursuant to the preceding paragraph.

(d)   Conditions Precedent. No event shall constitute a “Specified Condition”.  
(e)   Substitution.

  (i)   “Substitution Date” means the Local Business Day in New York on which
the Secured Party is able to confirm irrevocable receipt of the Substitute
Credit Support, provided that (x) such receipt is confirmed before 3:00 p.m.
(New York time) on such Local Business Day in New York and (y) the Secured Party
has received, before 1:00 p.m. (New York time) on the immediately preceding
Local Business Day in New York, the notice of substitution described in
Paragraph 4(d)(i).

10



--------------------------------------------------------------------------------



 



  (ii)   Consent. The Pledgor is not required to obtain the Secured Party’s
consent for any substitution pursuant to Paragraph 4(d).

(f)   Dispute Resolution.

  (i)   “Resolution Time” means 1:00 p.m., New York time, on the Local Business
Day following the date on which a notice is given that gives rise to a dispute
under Paragraph 5.     (ii)   Value. For the purpose of Paragraphs 5(i)(C) and
5(ii), the Value of Posted Credit Support will be calculated as follows: for
Cash, the U.S. dollar value thereof, and for each item of Eligible Collateral
(except for Cash), an amount in U.S. dollars equal to the product of (i) either
(A) the bid price for such security quoted on such day by a principal
market-maker for such security selected in good faith by the Secured Party or
(B) the most recent publicly available bid price for such security as reported
by a quotation service or in a medium selected in good faith and in a
commercially reasonable manner by Secured Party, multiplied by (ii) the
percentage figure listed in Paragraph 13(b)(ii) hereof with respect to such
security.     (iii)   Alternative. The provisions of Paragraph 5 will apply.

(g)   Holding and Using Posted Collateral.

  (i)   Eligibility to Hold Posted Collateral; Custodians. Secured Party will
not be entitled to hold Posted Collateral itself, and instead the Secured Party
will be entitled to hold Posted Collateral through the Indenture Trustee which
Posted Collateral (i) shall not be commingled or used with any other asset held
by the Indenture Trustee but shall be held in a separate account for this
purpose only and (ii) shall not be transferred to any other person or entity but
Party A pursuant to the provisions herein except (x) in any case contemplated by
Paragraph 8(a) of this Annex with respect to Party A or (y) as directed by Party
A; provided, however, that if the Indenture Trustee does not have a short-term
debt rating of at least “A-1“ by S&P, then a third party custodian with a
short-term debt rating of at least “A-1“ by S&P must hold such Posted
Collateral.     (ii)   Use of Posted Collateral. The provisions of Paragraph
6(c) will not apply to Secured Party and without prejudice to Secured Party’s
rights under Paragraph 8

11



--------------------------------------------------------------------------------



 



      of the Credit Support Annex, Secured Party will not take any action
specified in such Section 6(c).

(h)   Distributions and Interest Amount.

  (i)   The “Interest Rate”, with respect to Eligible Collateral in the form of
Cash, for any day, will be the lesser of (x) the rate opposite the caption
“Federal funds (effective)” for such day as published by the Federal Reserve
Publication H.15 (519) or any successor publication as published by the Board of
Governors of the Federal Reserve System and (y) the rate of interest actually
received on such Cash.     (ii)   The “Transfer of Interest Amount” will be made
within 3 Local Business Days after the last Local Business Day of each calendar
month.     (iii)   Alternative Interest Amount. The provisions of
Paragraph 6(d)(ii) will apply.

(i)   Additional Representations. None.   (j)   Other Eligible Support and Other
Posted Support. Not Applicable.   (k)   Demands and Notices. All demands,
specifications and notices made by a party to this Annex will be made to the
following:

         
 
  Party A:   As set forth in the Schedule.
 
       
 
  Party B:   As set forth in the Schedule.

(l)   Addresses for Transfers.

         
 
  Party A:   Cash/Interest Payments: (USD Only)
 
       
 
      USD Cash Collateral Instructions:
 
      HSBC BANK USA NA
 
      ABA: 021001088
 
      A/C: CSA Collateral

12



--------------------------------------------------------------------------------



 



         
 
      A/C #: 713007176
 
       
 
      Eligible Collateral (other than cash):
 
       
 
      JPMChase NYC
 
      ABA: 021000021
 
      A/C: MMCMG
 
       
 
  Party B:   Contact Indenture Trustee in the event Transfers are required.

(m)   Other Provisions.

  (i)   This Credit Support Annex is a Security Agreement under the New York
UCC.     (ii)   Paragraph 1(b) of this Annex is amended by deleting it and
restating it in full as follows:

“(b) Secured Party and Pledgor. All references in this Annex to the “Secured
Party” mean Party B, and all references in this Annex to the “Pledgor” mean
Party A; provided, however, that if Other Posted Support is held by Party B, all
references herein to the Secured Party with respect to that Other Posted Support
will be to Party B as the beneficiary thereof and will not subject that support
or Party B as the beneficiary thereof to provisions of law generally relating to
security interests and secured parties.”

  (iii)   Paragraph 2 of this Annex is amended by deleting the first sentence
thereof and restating that sentence in full as follows:         “Party A, as the
Pledgor, hereby pledges to Party B, as the Secured Party, as security for the
Pledgor’s Obligations, and grants to the Secured Party a first priority
continuing security interest in, lien on and right of Set-off against all Posted
Collateral Transferred to or received by the Secured Party hereunder.”     (iv)
  Only Party A makes the representations contained in Paragraph 9 of this Annex.

13



--------------------------------------------------------------------------------



 



  (v)   Paragraph 12 of this Annex is amended by deleting the definitions of
“Pledgor” and “Secured Party” and replacing them with the following:”         “
‘Secured Party’ means Party B.         ‘Pledgor’ means Party A.”     (vi)  
Paragraph 12 is hereby amended by adding, in alphabetical order, the following:
        “Moody’s” means Moody’s Investor Services, Inc., or any successor to the
rating business of such entity.”         “S&P” means Standard and Poor’s Ratings
Services, a division of The McGraw-Hill Companies, Inc., or any successor to the
rating business of such entity.”

(n)   S&P Credit Support Amount. With respect to a Party A Rating Downgrade or
Level Two S&P Party A Downgrade relating to an action taken by S&P, the “Credit
Support Amount” shall mean with respect to a Pledgor on a Valuation Date the sum
of:

  (i)   the greater of MTM and $0, plus     (ii)   VB

where:
“MTM” means Secured Party’s Exposure;
“VB” means the Notional Amount (as defined in the Confirmation for each
outstanding Transaction under this Agreement) times the relevant percentage set
out in Table A below:
TABLE A

14



--------------------------------------------------------------------------------



 



Volatility Buffer

                                      Less than 10 years,                 but
more than 5   Greater than 10     Less than 5 years   years to   years to     to
Termination Date   Termination Date of   Termination Date of Counterparty   of
the Transaction.   the Transaction.   the Transaction.  
The rating by S&P of Party A’s long-term unsecured, unsubordinated obligations
is at least equal to “A”
    3.25 %     4.00 %     4.75 %
 
                       
The rating by S&P of Party A’s long-term unsecured, unsubordinated obligations
is equal to “A-”
    4.00 %     5.00 %     6.25 %
 
                       
The rating by S&P of Party A’s long-term unsecured, unsubordinated obligations
is equal to or less than “BB+”
    4.50 %     6.75 %     7.50 %

(o)   Moody’s Ratings Criteria.       “Ratings Criteria” means, the criteria
used by Moody’s (“Moody’s Criteria”) for the purposes of determining the amount
of Eligible Credit Support Party A is required to transfer at any time when the
Threshold with respect to Party A is zero.

15



--------------------------------------------------------------------------------



 



    Moody’s Criteria       Moody’s Credit Support Amount.* With respect to a
Moody’s First Trigger Event or a Moody’s Second Trigger Event relating to an
action taken by Moody’s, the “Credit Support Amount” shall mean with respect to
a Pledgor on a Valuation Date the sum of:

  (i)   With respect to a Moody’s First Trigger Event:

  (A)   the greater of the Secured Party’s Exposure and $0, plus     (B)  
Notional Amount times the relevant percentage set out in Table B below.

  (ii)   With respect to a Moody’s Second Trigger Event:

  (A)   the greater of the Secured Party’s Exposure, $0 or the amount owed by
Party A on the next Payment Date (as such term is defined in the Confirmation
for each outstanding Transaction under this Agreement), plus     (B)   Notional
Amount times the relevant percentage set out in Table B below.

 
*  To the extent that both the Moody’s Credit Support Amount and the S&P Credit
Support Amount apply, the greater of the two amounts shall be the Credit Support
Amount.
TABLE B

                  Weighted Average Life of   Moody’s First Trigger   Moody’s
Second Trigger Hedge in Years   Event has Occurred   Event has Occurred
1
    0.15 %     0.50 %
2
    0.30 %     1.00 %
3
    0.40 %     1.50 %
4
    0.60 %     1.90 %
5
    0.70 %     2.40 %
6
    0.80 %     2.80 %

16



--------------------------------------------------------------------------------



 



                  Weighted Average Life of   Moody’s First Trigger   Moody’s
Second Trigger Hedge in Years   Event has Occurred   Event has Occurred
7
    1.00 %     3.20 %
8
    1.10 %     3.60 %
9
    1.20 %     4.00 %
10
    1.30 %     4.40 %
11
    1.40 %     4.70 %
12
    1.50 %     5.00 %
13
    1.60 %     5.40 %
14
    1.70 %     5.70 %
15
    1.80 %     6.00 %
16
    1.90 %     6.30 %
17
    2.00 %     6.60 %
18
    2.00 %     6.90 %
19
    2.00 %     7.20 %
20
    2.00 %     7.50 %
21
    2.00 %     7.80 %
22
    2.00 %     8.00 %
23
    2.00 %     8.00 %
24
    2.00 %     8.00 %
25
    2.00 %     8.00 %

17



--------------------------------------------------------------------------------



 



                  Weighted Average Life of   Moody’s First Trigger   Moody’s
Second Trigger Hedge in Years   Event has Occurred   Event has Occurred
26
    2.00 %     8.00 %
27
    2.00 %     8.00 %
28
    2.00 %     8.00 %
29
    2.00 %     8.00 %
30
    2.00 %     8.00 %

18



--------------------------------------------------------------------------------



 



Accepted and agreed:

                  HSBC BANK USA, NATIONAL ASSOCIATION       VOLKSWAGEN AUTO LOAN
ENHANCED TRUST 2007-1
 
               
By:
  /s/ Sandra Nicotra                          By: DEUTSCHE BANK TRUST COMPANY
DELAWARE, not in its individual capacity but solely in its capacity as Owner
Trustee
 
  Name: Sandra Nicotra      
 
               
 
  Title: Senior Vice President       By:   /s/ Michele Hy Voon 
 
               
 
               
 
  Date: February 13, 2007           Name: Michele Hy Voon
 
               
 
              Title: Attorney-in-fact
 
               
 
              Date: February 13, 2007
 
               
 
          By:   /s/ Susan Barstock 
 
               
 
               
 
              Name: Susan Barstock
 
               
 
              Title: Attorney-in-fact
 
               
 
              Date: February 13, 2007

Credit Support Annex

 